Title: To Thomas Jefferson from John Bondfield, 10 June 1786
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 10 June 1786

I have to acknowledge the receipt of your two favors of the 31 Ulto. I have given communication and shall continue to make publick the Resolution of the Committee held at Berni the 24 May. It will certainly have the desired end of promoting a more extensive Commerce betwixt the two States. I shall transmit by the post to morrow a Copy of the Resultat to Rochfort agreable to your Instructions.
Being unacquainted with the regulations that Mr. Barclay may have taken respecting the nomination of his Vice or Deputies in the different ports of this Kingdom I know not if any are nominated to the ports of Bayonne, Rochelle and Rochefort to which ports my Powers before Mr. Barclays arrival extended. At his arrival he wrote me a Letter authorising me to settle any differences that might arise at this Port in the Naval Department which is the sole Power I have to this received from him. I have on different occations taken the liberty to represent to him that America at present holding her prerogatives the Nomination under proper Powers of Vice Consuls or Agents in the principal sea Ports (to be enregisterd, as is the Practice of all foreign Powers [who] have residents here, in the Publick Offices of this City) to give authenticity to Acts that occationaly may take rise was become necessary. He has aledged in reply that certain formalities in the ratification of the Treaties made him defer taking any measures before the conclusion. Anext I transmit you the Copy of the Authority under which I acted to Mr. Barclays arrival and not having received any new Instructions I have always continued to act but in a limitted line. I represented to Mr. Barclay that as he was the Central Power I apprehended it was not indifferent to you and him to be inform’d of all Arrivals from and all Exports for the United States, in order to obtain which, it was requisite (as practiced by all the other foreign Powers who have residents here) that the Captains on their arrival report to the Consular Offices, the Register of the Ship to prove her being American property (at this Day for want of this Regulation English, Dutch, Dane, Spanish or any other Nation under American Coulours may report here as Americans without any detection. Americans not produceing in any office any of their National Papers) also to report in the said office the Contents of the Cargoes to see that nothing is contained contrary to Treaty and that monthly returns of the Imports and Exports  should be transmitted to Mr. Barclay, thereby being authentically inform’d of the Commercial Transactions and have an Exact State of the National Trade in advantages or prejudices.
Excuse this digression which I have taken the occation of this opening you have given me to improve. I have the honor to be with due respect Sir your most obedient hble. servt.,

John Bondfield


Les rouliers partiront Samedi.

